Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered August 30, 2001, convicting defendant, upon his plea of guilty, of bail jumping in the second degree and attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 1½ to 3 years and 1 year, respectively, unanimously affirmed.
Defendant’s procedural challenge to his second felony offender adjudication is unpreserved (People v Samms, 95 NY2d 52, 57 [2000]), and we decline to review it in the interest of justice. Concur—Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.